     Case 3:20-cr-00380-B Document 3 Filed 07/29/20            Page 1 of 2 PageID 23



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA

v.                                                    NO. 3:20-MJ-000782-BN
JASON SHEROD BALDWIN


                               MOTION FOR DETENTION

       The United States moves for pre-trial detention of defendant, Jason Sherod

Baldwin pursuant to 18 U.S.C. § 3142.

       1. Eligibility of Case. This case is eligible for a detention order because the case

involves (check all that apply):

                      Crime of violence (18 U.S.C. §3156);
                      Maximum sentence life imprisonment or death
                      10 + year drug offense
                      Felony, with two prior convictions in above categories
                      Serious risk defendant will flee
                      Serious risk obstruction of justice
                 X      Felony involving a minor victim
                     Felony involving a firearm, destructive device, or any other
                       dangerous weapon
                      Felony involving a failure to register (18 U.S.C. § 2250)

       2. Reason for Detention. The Court should detain defendant because there are no

conditions of release that will reasonably assure (check one or both):

                 X      Defendant’s appearance as required
                 X      Safety of any other person and the community


Motion for Detention—Page 1
     Case 3:20-cr-00380-B Document 3 Filed 07/29/20          Page 2 of 2 PageID 24



       3. Rebuttable Presumption. The United States will invoke the rebuttable

presumption against defendant because:

                     Probable cause to believe defendant committed 10+ year drug
                     offense or firearms offense, 18 U.S.C.§ 924(c)
                     Probable cause to believe defendant committed a federal crime of
                     terrorism, 18 U.S.C. § 2332b(g)(5)
                 X     Probable cause to believe defendant committed an offense
                     involving a minor, 18 U.S.C. §§ 1201, 2251
                     Previous conviction for “eligible” offense committed while on
                     pretrial bond

       4. Time for Detention Hearing. The United States requests the Court conduct the

detention hearing,

                     At first appearance
                 x     After continuance of    2     days (not more than 3).

       DATED this 29th day of July 2020.

                                           Respectfully submitted,

                                           ERIN NEALY COX
                                           UNITED STATES ATTORNEY


                                           /s/ Nicole Dana
                                           NICOLE DANA
                                           Assistant United States Attorney
                                           Texas State Bar No. 24062268
                                           1100 Commerce Street, Third Floor
                                           Dallas, Texas 75242-1699
                                           Telephone: 214-659-8694
                                           Facsimile: 214-659-8800
                                           Email: nicole.dana@usdoj.gov




Motion for Detention—Page 2
